DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “acquiring module configured to acquire…,” “processing module configured to…obtain…establish…slice…and look up…,” and “output module” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Regarding the above modules, the Specification describes the structure performing the claimed function and equivalents thereof as in paragraphs 0081-0092 and figure 8 for example where the “processor 801” is for “running or executing software programs and/or modules stored in the memory 802” which is “used to store software programs and modules, and the processor 801 may execute various functional applications and data processing by running the software programs and the modules stored in the memory 802” and “processor 801 in the electronic device may load the executable file corresponding to a progress of one or more applications into the memory 802 according to the following instructions, and the processor 801 may run the applications stored in the memory 802, to implement” the functions recited as performed by the various “modules.”  Thus the corresponding structure for these modules is the processor programmed to perform the special purpose algorithm described as performed by the modules to accomplish their named functions.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Choi et al1 (“Choi”).
Regarding claim 8, Choi teaches a 3D printing slicing apparatus comprising (the apparatus being made up of the modules below): an acquiring module configured to acquire a 3D model (see Choi, paragraphs 0066-0067 teaching in a first step to acquire a 3D model such as in a step s110 functioning to “generate the 3D model” which acquires it for the technique for example and such a 3D model can be seen in figures 2A-2B as described in paragraphs 002A-2B where such a 3D model is then to be printed with a proper and corrected texture as mentioned in paragraphs 0056-0059 and as further explained below; here then the first step which is performed by structure such as in paragraphs 0123-0124, where the “embodiments of the present disclosure may be implemented as program instructions executable by a variety of computers and recorded on a computer readable medium” where “the computer readable medium may include a hardware device such as ROM, RAM, and flash memory, which are specifically configured to store and execute the program instructions” and a ”hardware device can be configured to operate as at least one software module in order to perform the embodiments of the present disclosure, and vice versa” and further teaches in paragraphs 0053-0059 and figure 1, a “processor 110 may execute a program stored in at least one of the memory 120 and the storage device 160. The processor 110 may refer to a central processing unit (CPU), a graphics processing unit (GPU), or a dedicated processor on which methods in accordance with embodiments of the present disclosure are performed. Each of the memory 120 and the storage device 160 may be constituted by at least one of a volatile storage medium and a non-volatile storage medium. For example, the memory 120 may comprise at least one of read-only memory (ROM) and random access memory (RAM)” such that when the processor executes the above acquiring it functions as the structure to perform the function of acquiring a 3D model as above – note that similar reasoning is applied to the processing module below) and a target texture picture, the target texture picture being an outer contour texture picture of an object obtained by printing the 3D model (this is taken to mean that the texture picture is one for an outer contour of an object obtained by printing the 3D model making a texture image which is to be applied to a 3D model and printed on the outer contour of a 3D model an outer contour texture picture; see Choi, paragraphs paragraphs 0065-0067 and figure 3 teaching to obtain a target texture picture which is an outer contour texture picture of an object obtained by printing the 3D model as the “texture image”  which is an “image indicating the texture of the surface” and thus has been determined as a target for texturing the 3D model;
the target texture picture  is further explained in paragraphs 0068-0071 and figures 4A-4D teaching various examples of texture images which are target texture images which are acquired for the object such that for example -- if the 3D object is a "flat plane" in a very basic example of Choi, then the target texture picture which is  "selected" is from among those in paragraph 0067 meaning that these images mentioned in paragraph 0067 and "selected" from as in paragraph 0070-0071 correspond to a target texture picture  which is acquired and is for an outer contour of an object obtained by printing the 3D model such that for example if the 3D object is a plane then printing the 3D model would acquire a plane object and for this 3D object the "texture image" as in paragraph 0067 which is selected is an outer contour texture picture and is of an object, such as the plane obtained by printing the 3D model);
a processing module configured to (see Choi, paragraphs 0123-0124 teaching that the “embodiments of the present disclosure may be implemented as program instructions executable by a variety of computers and recorded on a computer readable medium” where “the computer readable medium may include a hardware device such as ROM, RAM, and flash memory, which are specifically configured to store and execute the program instructions” and a ”hardware device can be configured to operate as at least one software module in order to perform the embodiments of the present disclosure, and vice versa” and further teaches in paragraphs 0053-0059 and figure 1, a “processor 110 may execute a program stored in at least one of the memory 120 and the storage device 160. The processor 110 may refer to a central processing unit (CPU), a graphics processing unit (GPU), or a dedicated processor on which methods in accordance with embodiments of the present disclosure are performed and “each of the memory 120 and the storage device 160 may be constituted by at least one of a volatile storage medium and a non-volatile storage medium. For example, the memory 120 may comprise at least one of read-only memory (ROM) and random access memory (RAM)” such that the processor performing these techniques is a processing module configured to perform the below functions):
obtain a first model by preprocessing the 3D model (note that “preprocessing” is extremely broad” especially as there is no limitation as to who or what should perform such “preprocessing” and thus any action or step taken towards some particular end such as obtaining a first model and which precedes some other process step is preprocessing; 
thus see Choi, paragraphs 0067-0071 teaching the “3D model” referred to above and as further taught in paragraphs 0076-80 and figure 6, the “processor 110 may set the area PR on which the surface height map is projected on the surface of the 3D model, based on a vertex corresponding to the reference point P1 and the border shape of the texture image (TI)” and may “display the projection area (PR) on which the surface height map is projected” where PR is then a first model obtained by preprocessing the 3D model such that it represents at least an area on the 3D model/object on which a target texture will be applied; see further, paragraphs 0081-0082 and figure 7 showing first model “PR1” obtained by preprocessing the “3D model (OB)”) and obtain a first picture by preprocessing the target texture picture (see Choi, paragraphs 0067-0071 and figures 4A-4D where as explained above the target texture picture corresponds to the “texture image” such those “stored in the memory” or the like and this is considered “preprocessed” to obtain a first picture such as through in a first example simply selecting the appropriate texture and its shape as in the example explained above, or more specifically as detailed in paragraphs 000072-0075 and figure 5 and elsewhere, the “texture image (TI)” may be processed into a “first picture” such as the “surface height map (HM) may include a plurality of pixels (Px)”such that preprocessing obtains a texture image converted into height values through some preprocessing and where a final amount of preprocessing could be considered performed as in paragraphs 0081-0087 and figures 7-9 where the texture image is converted to the height map which is associated with the area PR1 such that HM as determined to be associated with PR1 is also considered a preprocessing step as it is processing which happens before other processing occurs and results in obtaining a first picture such as HM as ready to be applied to OB);
establish a mapping set between the first model and the first picture, so that every coordinate point in the first model has a corresponding mapping point in the first picture (see Choi, paragraphs 0076-0087 and figures 6-9 where a mapping between the first model “PR1” modeling the surface of the object OB is established so that every point on “PR1” has a corresponding point on first picture “HM” and this may be accomplished through for example, performing “a hit test on each of the vertices of the surface of the 3D model in a state in which the reference pixel (Px1) and the vertex Pn meet” such that it may be determined “whether or not a normal vector for each of the vertices meets the surface height map (HM)” and this allows to “set an area between the vertex Pn+k and the vertex Pn−k as the area on which the surface height map is projected”;
note one can for example see a mapping established between the first model and the first picture where as in figures 6-7, the texture image “TI” will be applied to PR at P1 on PR of the OB and PR1 which is the “first model” of the projection region of the OB object is mapped correspondingly to the pixels of the height map HM);
slice a target layer of the first model by a slice plane to obtain at least one intersection point between the target layer and the slice plane (see Choi, paragraphs 0088-0091 and figure 10 teaching to "slice the 3D model into a plurality of cross-sectional segments" as in figure 10 and teaching to "slice the 3D model (OB) in a direction perpendicular to the z-axis direction" where "dotted lines indicate a boundary of the cross-sectional segments" and the "projection area (PR1) indicates the area on which the surface height map is projected" where this area is defined between heights of a slicing z-axis and these “segments” constitute various target layers defining intersection points between the 3D model OB and PR1 which the first picture will be applied to; see further paragraphs 0092-0094 and figure 11 teaching the “cross-sectional segments (SG) and paragraphs 0094-0101 teaching to “correct the shape of at least a portion of the cross-sectional segments in consideration of the projection area (PR1) in which the surface height map is projected on the 3D model (OB)“ such that these points in the “at least a portion of the cross-sectional segments” which are identified for correction are obtained intersection points between the target layer and the slice plane and thus step s154 comprises such obtaining of intersection points for each slice);
look up at least one mapping point corresponding to the at least one intersection point in the first picture according to the mapping set (see Choi, paragraphs 0094-0101 as explained above where the intersection points correspond to points in the “portion of the cross-sectional segments in consideration of the projection area (PR1) in which the surface height map is projected on the 3D model (OB)” where these mapping points correspond to “the vertices included in the area PR1 on which the surface height map is projected, among the vertices included in the side surface of the K-th cross-sectional segment” and at these intersection points, the system looks up values from the HM at corresponding locations according to the mapping set above tying PR1 to HM;
see Choi at paragraphs 0102-0104 and figure 13 further detailing this process and teaching to “determine the surface height of the vertices, based on the surface heights of the pixels of the surface height map” such that for example “in a case in which the surface height of a point P1 is h1, the processor 110 may determine a point spaced apart from the point P1 by h1 in a direction perpendicular to the surface as the position of a new point P1′”), and obtain corresponding outer contour points by revising coordinates of the at least one intersection point (see Choi, paragraphs 0094-0104 and figure figure 13 as explained above teaching the correction points like P1 as intersection points for example and where as seen in figure 13 as referenced and explained above the “new point P1’” and “P2’” are outer contour points obtinaed by revising coordinates of the at least one intersection point at the vertices with the determined “correction” or “h1” surface height value which forms an outer contour of points applied around the 3D model) according to a difference between a pixel value of the at least one mapping point and a preset pixel threshold value (as noted above, the mapping point corresponds to values such as those at P1 in the “projection area (PR1)” and according to the mapping above this corresponds to a corresponding pixel of the surface height map HM which gives values such as “h1” at this pixel—thus values associated with such a pixel through this mapping are those which are akin to the “a pixel value of the at least one mapping point” and a difference between a pixel value at this mapping point and a present pixel threshold value is what determines the height ‘h1’ at a given pixel on the height map as explained in paragraphs 0072-0075 and figure 5 where to “determine the surface height of each pixel of the surface height map HM” this pixel value at this mapping point is compared to a pixel threshold value such that a pixel “bright” or pixel “dark” preset threshold may be set according to the principle in paragraph 0069 teaching that “in the texture image, a dark pixel may indicate an area where the surface height is low and a bright pixel may indicate an area where the surface height is high” as for example in the teaching that “in a case in which the pixel of the texture image (TI) corresponding to the pixel (Px) of the surface height map (HM) is bright, the processor 110 may set the value of the pixel (Px) to be high” or  “[i]n a case in which the pixel of the texture image TI corresponding to the pixel (Px) of the surface height map HM is dark, the processor 110 may set the value of the pixel (Px) to be low” meaning that “bright” and “dark” present pixel thresholds are used with brighter pixels and for example pixels a larger difference away from “dark” have greater heights ascribed to the pixel whereas pixels which are a smaller difference from the “dark” threshold have lower surface heights applied for correction which can be seen as in figures 13-15 where certain points are corrected more or less than others and this is based on the difference between light and dark as analyzed from the original texture image as explained above;
thus in sum according to both explanations above for step (5) then the intersection points allow to look up a value which is used to revise coordinates at a given point and the value used to revise the coordinates is from the height map value at that point which comes from analyzing a difference between for example bright/dark preset thresholds and assigning heights based on such differences); and
an output module configured to obtain an outer contour boundary line of the target layer by connecting the outer contour points successively (note that the output module is the processor as in Choi performing these techniques as explained above with reference to the other modules referring to paragraphs 0123-0124, teaching the “embodiments of the present disclosure may be implemented as program instructions executable by a variety of computers and recorded on a computer readable medium” where “the computer readable medium may include a hardware device such as ROM, RAM, and flash memory, which are specifically configured to store and execute the program instructions” and a ”hardware device can be configured to operate as at least one software module in order to perform the embodiments of the present disclosure, and vice versa” and further teaches in paragraphs 0053-0059 and figure 1, a “processor 110 may execute a program stored in at least one of the memory 120 and the storage device 160” and “The processor 110 may refer to a central processing unit (CPU), a graphics processing unit (GPU), or a dedicated processor on which methods in accordance with embodiments of the present disclosure are performed” and “Each of the memory 120 and the storage device 160 may be constituted by at least one of a volatile storage medium and a non-volatile storage medium” where “For example, the memory 120 may comprise at least one of read-only memory (ROM) and random access memory (RAM)”; see Choi, paragraphs 0094-0104 and figures 13-15 as explained above where the outer contour points are those such as “P1’” and “P2’” which are connected as seen in figures 13-15 and together cause obtaining of an outer contour boundary line of the respective target layer SG such that for example this is performed for each target layer as seen in figure 11 in the area PR1)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Shepherd et al2 (“Shepherd”).
Regarding claim 1, Choi teaches a 3D printing slicing method (note this preamble is interpreted such that “3D” is understood by one of ordinary skill in the art to refer to “3-dimensional” or “three-dimensional” and in context “3D printing slicing” refers to the process of “slicing” a 3D model virtually known to be used in 3D printing such that the claims relate to a method directed to an application meant to improve the process of slicing for 3D printing in relation to applying surface texture features, for example as explained in paragraphs 0003-0005 of the Specification; such a method is addressed through the steps as fully addressed below), comprising the steps of:
(1) acquiring a 3D model (see Choi, paragraphs 0066-0067 teaching in a first step to acquire a 3D model such as in a step s110 functioning to “generate the 3D model” which acquires it for the technique for example and such a 3D model can be seen in figures 2A-2B as described in paragraphs 002A-2B where such a 3D model is then to be printed with a proper and corrected texture as mentioned in paragraphs 0056-0059 and as further explained below) and a target texture picture, the target texture picture being an outer contour texture picture of an object obtained by printing the 3D model (this is taken to mean that the texture picture is one for an outer contour of an object obtained by printing the 3D model making a texture image which is to be applied to a 3D model and printed on the outer contour of a 3D model an outer contour texture picture; see Choi, paragraphs paragraphs 0065-0067 and figure 3 teaching to obtain a target texture picture which is an outer contour texture picture of an object obtained by printing the 3D model as the “texture image”  which is an “image indicating the texture of the surface” and thus has been determined as a target for texturing the 3D model;
the target texture picture  is further explained in paragraphs 0068-0071 and figures 4A-4D teaching various examples of texture images which are target texture images which are acquired for the object such that for example -- if the 3D object is a "flat plane" in a very basic example of Choi, then the target texture picture which is  "selected" is from among those in paragraph 0067 meaning that these images mentioned in paragraph 0067 and "selected" from as in paragraph 0070-0071 correspond to a target texture picture  which is acquired and is for an outer contour of an object obtained by printing the 3D model such that for example if the 3D object is a plane then printing the 3D model would acquire a plane object and for this 3D object the "texture image" as in paragraph 0067 which is selected is an outer contour texture picture and is of an object, such as the plane obtained by printing the 3D model);
(2) obtaining a first model by preprocessing the 3D model (note that “preprocessing” is extremely broad” especially as there is no limitation as to who or what should perform such “preprocessing” and thus any action or step taken towards some particular end such as obtaining a first model and which precedes some other process step is preprocessing; 
thus see Choi, paragraphs 0067-0071 teaching the “3D model” referred to above and as further taught in paragraphs 0076-80 and figure 6, the “processor 110 may set the area PR on which the surface height map is projected on the surface of the 3D model, based on a vertex corresponding to the reference point P1 and the border shape of the texture image (TI)” and may “display the projection area (PR) on which the surface height map is projected” where PR is then a first model obtained by preprocessing the 3D model such that it represents at least an area on the 3D model/object on which a target texture will be applied; see further, paragraphs 0081-0082 and figure 7 showing first model “PR1” obtained by preprocessing the “3D model (OB)”) and obtaining a first picture by preprocessing the target texture picture (see Choi, paragraphs 0067-0071 and figures 4A-4D where as explained above the target texture picture corresponds to the “texture image” such those “stored in the memory” or the like and this is considered “preprocessed” to obtain a first picture such as through in a first example simply selecting the appropriate texture and its shape as in the example explained above, or more specifically as detailed in paragraphs 000072-0075 and figure 5 and elsewhere, the “texture image (TI)” may be processed into a “first picture” such as the “surface height map (HM) may include a plurality of pixels (Px)”such that preprocessing obtains a texture image converted into height values through some preprocessing and where a final amount of preprocessing could be considered performed as in paragraphs 0081-0087 and figures 7-9 where the texture image is converted to the height map which is associated with the area PR1 such that HM as determined to be associated with PR1 is also considered a preprocessing step as it is processing which happens before other processing occurs and results in obtaining a first picture such as HM as ready to be applied to OB);
(3) establishing a mapping set between the first model and the first picture, so that every coordinate point in the first model has a corresponding mapping point in the first picture (see Choi, paragraphs 0076-0087 and figures 6-9 where a mapping between the first model “PR1” modeling the surface of the object OB is established so that every point on “PR1” has a corresponding point on first picture “HM” and this may be accomplished through for example, performing “a hit test on each of the vertices of the surface of the 3D model in a state in which the reference pixel (Px1) and the vertex Pn meet” such that it may be determined “whether or not a normal vector for each of the vertices meets the surface height map (HM)” and this allows to “set an area between the vertex Pn+k and the vertex Pn−k as the area on which the surface height map is projected”;
note one can for example see a mapping established between the first model and the first picture where as in figures 6-7, the texture image “TI” will be applied to PR at P1 on PR of the OB and PR1 which is the “first model” of the projection region of the OB object is mapped correspondingly to the pixels of the height map HM);
(4) slicing a target layer of the first model by a slice plane to obtain at least one intersection point between the target layer and the slice plane (see Choi, paragraphs 0088-0091 and figure 10 teaching to "slice the 3D model into a plurality of cross-sectional segments" as in figure 10 and teaching to "slice the 3D model (OB) in a direction perpendicular to the z-axis direction" where "dotted lines indicate a boundary of the cross-sectional segments" and the "projection area (PR1) indicates the area on which the surface height map is projected" where this area is defined between heights of a slicing z-axis and these “segments” constitute various target layers defining intersection points between the 3D model OB and PR1 which the first picture will be applied to; see further paragraphs 0092-0094 and figure 11 teaching the “cross-sectional segments (SG) and paragraphs 0094-0101 teaching to “correct the shape of at least a portion of the cross-sectional segments in consideration of the projection area (PR1) in which the surface height map is projected on the 3D model (OB)“ such that these points in the “at least a portion of the cross-sectional segments” which are identified for correction are obtained intersection points between the target layer and the slice plane and thus step s154 comprises such obtaining of intersection points for each slice);
(5) looking up at least one mapping point corresponding to the at least one intersection point in the first picture according to the mapping set (see Choi, paragraphs 0094-0101 as explained above where the intersection points correspond to points in the “portion of the cross-sectional segments in consideration of the projection area (PR1) in which the surface height map is projected on the 3D model (OB)” where these mapping points correspond to “the vertices included in the area PR1 on which the surface height map is projected, among the vertices included in the side surface of the K-th cross-sectional segment” and at these intersection points, the system looks up values from the HM at corresponding locations according to the mapping set above tying PR1 to HM;
see Choi at paragraphs 0102-0104 and figure 13 further detailing this process and teaching to “determine the surface height of the vertices, based on the surface heights of the pixels of the surface height map” such that for example “in a case in which the surface height of a point P1 is h1, the processor 110 may determine a point spaced apart from the point P1 by h1 in a direction perpendicular to the surface as the position of a new point P1′”), and obtaining corresponding outer contour points by revising coordinates of the at least one intersection point (see Choi, paragraphs 0094-0104 and figure figure 13 as explained above teaching the correction points like P1 as intersection points for example and where as seen in figure 13 as referenced and explained above the “new point P1’” and “P2’” are outer contour points obtinaed by revising coordinates of the at least one intersection point at the vertices with the determined “correction” or “h1” surface height value which forms an outer contour of points applied around the 3D model) according to a difference between a pixel value of the at least one mapping point and a preset pixel threshold value (as noted above, the mapping point corresponds to values such as those at P1 in the “projection area (PR1)” and according to the mapping above this corresponds to a corresponding pixel of the surface height map HM which gives values such as “h1” at this pixel—thus values associated with such a pixel through this mapping are those which are akin to the “a pixel value of the at least one mapping point” and a difference between a pixel value at this mapping point and a present pixel threshold value is what determines the height ‘h1’ at a given pixel on the height map as explained in paragraphs 0072-0075 and figure 5 where to “determine the surface height of each pixel of the surface height map HM” this pixel value at this mapping point is compared to a pixel threshold value such that a pixel “bright” or pixel “dark” preset threshold may be set according to the principle in paragraph 0069 teaching that “in the texture image, a dark pixel may indicate an area where the surface height is low and a bright pixel may indicate an area where the surface height is high” as for example in the teaching that “in a case in which the pixel of the texture image (TI) corresponding to the pixel (Px) of the surface height map (HM) is bright, the processor 110 may set the value of the pixel (Px) to be high” or  “[i]n a case in which the pixel of the texture image TI corresponding to the pixel (Px) of the surface height map HM is dark, the processor 110 may set the value of the pixel (Px) to be low” meaning that “bright” and “dark” present pixel thresholds are used with brighter pixels and for example pixels a larger difference away from “dark” have greater heights ascribed to the pixel whereas pixels which are a smaller difference from the “dark” threshold have lower surface heights applied for correction which can be seen as in figures 13-15 where certain points are corrected more or less than others and this is based on the difference between light and dark as analyzed from the original texture image as explained above;
thus in sum according to both explanations above for step (5) then the intersection points allow to look up a value which is used to revise coordinates at a given point and the value used to revise the coordinates is from the height map value at that point which comes from analyzing a difference between for example bright/dark preset thresholds and assigning heights based on such differences); and
(6) obtaining an outer contour boundary line of the target layer by connecting the outer contour points successively (see Choi, paragraphs 0094-0104 and figures 13-15 as explained above where the outer contour points are those such as “P1’” and “P2’” which are connected as seen in figures 13-15 and together cause obtaining of an outer contour boundary line of the respective target layer SG such that for example this is performed for each target layer as seen in figure 11 in the area PR1)
wherein
the mapping set is established by a UV texture mapping method (see Choi, paragraphs 0072-0087 and figures 6-9 where a mapping between the first model “PR1” modeling the surface of the object OB is established so that every point on “PR1” has a corresponding point on first picture “HM” and this may be accomplished through for example, performing “a hit test on each of the vertices of the surface of the 3D model in a state in which the reference pixel (Px1) and the vertex Pn meet” such that it may be determined “whether or not a normal vector for each of the vertices meets the surface height map (HM)” and this allows to “set an area between the vertex Pn+k and the vertex Pn−k as the area on which the surface height map is projected” – furthermore this mapping set is established as in figures 5-7 where initially the “texture image TI” is used to generate the “surface height map HM, based on at least one of the color and brightness of each pixel of the texture image TI” where as can be seen in figure 6, “processor 110 may set the area PR on which the surface height map is projected on the surface of the 3D model, based on a vertex corresponding to the reference point P1 and the border shape of the texture image (TI)” such that “the surface height map is projected only on a portion of the surface of the 3D model OB” based on where the texture image TI meets the object as in figure 6 and thus this texture image being mapped to the surface of the 3D object OB is a mapping set established by a texture mapping method; see also paragraph 0087 teaching that the specific manner of establishing the first mapping set is “illustrative” and for example “the processor 110 may set the projection area by using a mathematical model which projects a plane on a 3D curved surface” such that this itself specifies that mapping is established by a texture mapping method as projecting a plane onto a 3D curved surface through mathematical model functionally describes the process of texture mapping as recognized by one of ordinary skill in the art); and
a gap between mapping points is smoothed by an interpolation process. 
Choi teaches all of the above but fails to specifically teach that the mapping set established by texture mapping is a UV texture mapping method and that there is a gap between mapping points which smoothed by an interpolation process.  Rather Choi does not mention either of these specifically but does describe a texture mapping method as explained above.  Furthermore, Choi suggests that the manner of establishing the mapping set with regard to the 3D model is merely illustrative as in paragraph 0087 noted above.  Thus Choi stands as a base device upon which the claim invention can be seen as an improvement whereby use of UV texture mapping and some manner of gaps being smoothed between mapping by an interpolation process which would ensure a proper mapping of a texture to a surface through a UV mapping which is known to be a memory efficient and fast way to access textures for 3D modeling of objects and where such smoothing would ensure that the mapping set fills any sort of gap between mapped points with a smooth transition resulting in a model without jarring discontinuities.
In the same field of endeavor relating to applying a texture to a 3D model which is prepared for 3D printing through slicing of the object and applied texture (see Shepherd, paragraphs 0013-0014 teaching “[a]dditive manufacturing systems may generate objects based on structural design data” and “may involve a designer generating a three-dimensional model of an object to be generated, for example using a computer aided design (CAD) application” and to “generate a three-dimensional object from the model using an additive manufacturing system, the model data can be processed to generate parallel slices of the model” and as in paragraphs 0016-0026 teaching “associating object properties with locations in object model data” where “slices of the object model may be acquired following the generation thereof from data modelling the object in its entirety” and “object model data may define a three-dimensional geometric model of at least a portion of the model object, including the shape and extent of all or part of an object in a three-dimensional co-ordinate system, e.g. the solid portions of the object” and “represents the object as a plurality of polygons, in what may be described as a ‘mesh model’” and “object properties may be specified as a 2D map of a property over the polygons describing the object” and “may for example comprise a ‘texture map’”), and the system acquires a model and a target texture picture and establishes a mapping set between the first model and the first picture so that every coordinate point in the first model has a corresponding mapping point in the picture and wherein the mapping set is established by a UV texturing method (see Shepherd, paragraphs 0016-0026 teaching “associating object properties with locations in object model data” where “slices of the object model may be acquired following the generation thereof from data modelling the object in its entirety” and “object model data may define a three-dimensional geometric model of at least a portion of the model object, including the shape and extent of all or part of an object in a three-dimensional co-ordinate system, e.g. the solid portions of the object” and “represents the object as a plurality of polygons, in what may be described as a ‘mesh model’” and “object properties may be specified as a 2D map of a property over the polygons describing the object” and “may for example comprise a ‘texture map’” and in “some examples, texture maps correspond to an ‘unwrap’ model of a mesh surface, in which the polygons are arranged so as to lie in a 2D plane, and may be described by a uv coordinate system (as compared to the xyz coordinate system used to describe the object in 3D” such that “a texture map may be associated with the surface so as to correspond with the uv coordinates of an unwrapped 3D model” and where “coordinates in a 2D or 3D property map may be associated with the vertices (i.e. corners) of the polygons of the object” meaning that the mapping between the first model and the first picture occurs according to the well-known UV texture mapping techniqure) and a gap between mapping points is smoothed by an interpolation process (note that the recited “gap between mapping points” must be interpreted in light of step 3 which establishes the mapping so that every coordinate point in the model has a corresponding mapping point and where no other element or recitation necessarily establishes that a gap exists, nor necessarily what causes a gap or necessarily what constitutes a gap – an inspection of the Specification reveals that paragraph 0048 teaches the only disclosure related to such interpolation and gaps where “UV texture mapping may make each point on the image accurately correspond to a surface of the model object and perform image smooth interpolation processing at a gap position between points by software” and “[a]s a result, for a vertex or a non-vertex coordinate point of any one of the triangular planes on the first model, a corresponding mapping point may be found in the first picture” such that again there is no specific teaching as to what causes gaps but in light of the Specification such gaps could simply be non-vertex points which are being described according to the UV texture mapping such that interpolation of color values between vertices would constitutes such smoothing of a gap between mapped points; thus, see Shepherd, paragraphs 0016-0026 teaching all of the above such that the UV texture mapping establishes a mapping set between the texture map and the object in 3D and in relation to the mapping which occurs, the gaps between the mapped vertices are smoothed through interpolation as “coordinates in a property map associated with the object as defined by the polygons may be associated with the vertices (i.e. corners) of the polygons” of the 3D object model and “a model of an object may be expressed in two parts: (a) object model data representing the object as a plurality of initial polygons, i.e. a mesh, which has 3D rectilinear coordinates in xyz and (b) object property data, e.g. bitmap(s), which have 2D rectilinear coordinates in uv (the uv space is effectively the bitmap xy space, but is termed uv to avoid confusion with the 3D coordinate system)” and “the polygon mesh is a triangular mesh of the surfaces of the object and each triangle in the mesh has three vertices and six pieces of information—the xyz coordinates v0, v1 and v2 (the location of the polygon vertices in 3D space) and the uv coordinates uv0, uv1, and uv2 (the location of the vertices in the 2D space of the bitmap(s))” and “properties at the vertices are given by the uv coordinates” so that for “the remainder of a given polygon (the edges and interior), these properties may be linearly interpolated from the three uv vertices” meaning that these remainders are gaps between vertices which are smoothed through interpolation from the UV mapping established).  Thus Shepherd provides the above know techniques which are applicable to the base system of Choi.
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Choi by applying the known techniques of Shepherd above as doing so would yield predictable results and result in an improved system.  The predictable result would be that, the texture mapping done in Choi to establish the first mapping set would be UV texture mapping as in Shepherd such that the texture is mapped to the object model using a UV mapping technique as in Shepherd which would then lead to the 3D object being mapped to the 3D object model in a first mapping which would then be ready for processing further as in Choi with a surface height map then established also based on this texture mapping. Additionally, as explained above the gap smoothing would also be incorporated with the UV mapping which would use interpolation to smooth between between vertex property values of the underlying texture.  Note that the results of such a combination would be predictable as Choi suggests that different texture mapping techniques could be used as noted above and furthermore UV mapping to establish a mapping between a texture and a 3D object is well-known in the art.  Note that such knowledge of UV mapping by one of ordinary skill in the art could be implied, even through the manner in which “UV texture mapping” is described in Applicant’s own Specification which does not explain what “UV” refers to but instead rather relies on the knowledge expected of one of ordinary skill in the art to recognize as a term of art. Such UV texture mapping and smoothing as applied to Choi would also result in an improved system as such UV mapping adopted from Shepherd allows for a full and simple and memory efficient process for associating a texture to a 3D object model and allows accurate properties to be represented on a 3D model for 3D printing such that a limited amount of information corresponding to UV mapping at vertex points allows for mapping object properties to every point, even non-vertex ones, as suggested by Shepherd (see Shepherd, paragraphs 0019-0022 teaching only “six pieces of information” are needed for each triangle of a polygon mesh to describe all of the object properties at every location within the polygon defined by the vertex positions in the UV mapping and allows a vast amount of information to be mapped to an arbitrary 3D surface).  Note that further evidence of obviousness to use such a UV mapping technique and interpolation as in Shepherd is that use of such a technique to perform the texture mapping is utilizing the technique to improve similar devices in the same way as the UV mapping technique is simply a type of texture mapping which is utilized to perform the same function as that in the claims.
Regarding claim 2, Choi as modified teaches all that is required as applied to claim 1 above and further teaches wherein obtaining the first model in step (2) comprises dividing each outside surface of the 3D model into a plurality of triangular planes by a triangulation algorithm, respectively (see Choi, paragraphs 0060-0066 and figures 2A-2B which are the obtained models from which the “first” model is obtained wherein the first model in step 2 is the region PR as taught in the sections above as in paragraphs 0078 the “processor 110 may set the area PR on which the surface height map is projected on the surface of the 3D model, based on a vertex corresponding to the reference point P1” such that as can be seen in figures 7-8 and paragraphs 0085-0086 this model of PR1 comprises  the “vertices” of the models referenced in paragraphs 0060-0066 where “3D model may indicate the surface of the object as a set of polygons” such that it “may set the position of vertices according to the shape of the object to be expressed and may indicate the surface of the object as the set of the polygons defined by the vertices” meaning that in order to obtain the model comprised of the vertices this comprises division of the outside surfaces into polygons such as triangles (pictured for example) by a triangulation algorithm which determines appropriate vertices as seen in figures 2A-2B leading to each triangle of the object being a triangular plane which is eventually sliced and associated with a region PR if it will be corrected with respect toa  texture).
Regarding claim 3, Choi as modified teaches all that is required as applied to claim 2 above and further teaches, wherein: the mapping set includes a first mapping set and a second mapping set (see Choi as applied in claim 2 above where triangular planes correspond to the vertices of the model OB which are assigned to the first model PR which then is used in mapping texture from HM as explained with relation to step (3) above and then see further paragraphs 0107-0115 and figures 14 and 15 where depending on a distance between a vertex point of a triangular plane corresponding to a surface point of the 3D model to be mapped and corrected and a corresponding center sampling point on the surface height map then you choose whether to map values from the HM using a first mapping set corresponding to direct mapping as in figure 14 or a second mapping set as in figure 15 according to equation 1 for example;);
every coordinate point in the first model includes a vertex coordinate point of a triangular plane in the plurality of triangular planes and a non-vertex coordinate point of the triangular plane (see Choi, as noted above where triangular planes correspond to the vertices of the model OB which are assigned to the first model PR which then is used in mapping texture from HM as explained with relation to step (3) above and as can be seen in figures 7-9 and as explained in paragraphs 0081-0086 for each “vertex Pn” the method may “move the surface height map (HM) so that a reference pixel Px1 of the surface height map (HM) meets the vertex Pn corresponding to the reference point” which “may be a pixel at the center of the surface height map (HM)” which then in light of figures 14 and 15 and the teachings of paragraphs 0107-0115 means that every coordinate point in the first model PR1 includes a vertex coordinate point of a triangular plane when the vertex Pn matches a center pixel of the HM and is a non-vertex coordinate point of the triangular plane of the slice in question if as in figure 15 a corresponding point does not correspond to a vertex point C1 of the height map but is some distance away for example);
the first mapping set includes a mapping relationship between the vertex coordinate point and the corresponding mapping point of the vertex coordinate point in the first picture (see Choi, supra, where as explained above the first mapping set could correspond to the mapping as in figure 14 where a vertex coordinate point of the surface triangle vertex of the model corresponds to a vertex such as C1 of the HM causing a direct mapping between this point and C1); and
the second mapping set includes a mapping relationship between the non-vertex coordinate point and the corresponding mapping point of the non-vertex coordinate point in the first picture (see Choi, supra, where as in line with figure 15 a point is considered a “non-vertex” coordinate point if for example it does not correspond to a vertex of the “first picture” which is the HM, making such a non-vertex coordinate point correspond to a non-vertex coordinate point in the first picture such as non-vertex coordinate point MP2, making it so the second mapping set includes the second mapping relationship which maps the non-vertex point MP2 to multiple vertex values C1-C4 using equation 1 for example).
Regarding claim 4, Choi as modified teaches all that is required as applied to claim 3 above and further teaches wherein looking up at least one mapping point in step (5) comprises:
upon determining that there is a plurality of intersection points, looking up the at least one mapping point corresponding to the plurality of intersection points respectively in the first picture according to the second mapping set (see Choi, paragraphs 094-0104 and 0069-0075 as explained in teaching the looking up of the mapping points in step 5 the “intersection points” correspond to areas where the surface of the object intersect with regions of the object where the texture image is to be projected meaning that looking up the mapping point is according to the teachings of Choi as applied in claim 3 above where in paragraphs 0107-0115 and figures 14-15, the mapping determines if there are multiple intersection points which could apply in the height map intersection points such as C1-C4 and if multiple points correspond as in figure 15 then the second mapping set is used as explained above in relation to claim 3); and
upon determining that there is one intersection point, looking up the at least one mapping point corresponding to the intersection point in the first picture according to the first mapping set (see Choi, supra, where if there is one intersection point as in figure 14 then the mapping point is looked up using the first mapping set explained above).
Regarding claim 5, Choi as modified teaches all that is required as applied to claim 1 above and further teaches wherein obtaining the first picture in step (2) comprises converting RGB color values of each pixel point in the target texture picture into corresponding gray values (note that a “gray” value is not recited as limited to any particular form of gray value and thus the broadest reasonable interpretation of a “gray value” is some value which could indicate the “gray” of a pixel where “gray” would broadly refer to how light or dark a particular pixel is and for example this does not require a particular specific type of conversion into the known “grayscale” format image necessarily; thus, see Choi, paragraph 0074 teaching to “determine the surface height of each pixel of the surface height map HM, based on at least one of the color and the brightness of each pixel of the texture image TI” and teaching to “determine the value of the pixel (Px) of the surface height map (HM) in consideration of RGB value of each pixel of the texture image TI” and “in a case in which the pixel of the texture image (TI) corresponding to the pixel (Px) of the surface height map (HM) is bright, the processor 110 may set the value of the pixel (Px) to be high” and “[i]n a case in which the pixel of the texture image TI corresponding to the pixel (Px) of the surface height map HM is dark, the processor 110 may set the value of the pixel (Px) to be low” such that the RGB color values of each point are considered converted into gray values of varying levels of “dark” and “bright” when the brightness or gray values are used as effectively this transforms the image into a gray valued image from the point of view of the processor; note also Applicant admits in paragraph 0046 “a person of ordinary skill in the art would understand and implement…other methods for converting RGB values into gray values applicable to the disclosure” such that the instant step could be considered applicant admitted prior art).
Regarding claims 9 and 11, the instant claims are directed toward various embodiments of devices which are used to carry out the method functions which are recited as in claim 1.  Choi as modified  teaches all of the functions of claim 1 and further teaches such functions performed by the same various embodiments of devices as in claims 9 and 11.  Thus as Choi teaches in paragraphs 0123-0124, the “embodiments of the present disclosure may be implemented as program instructions executable by a variety of computers and recorded on a computer readable medium” where “the computer readable medium may include a hardware device such as ROM, RAM, and flash memory, which are specifically configured to store and execute the program instructions” and a ”hardware device can be configured to operate as at least one software module in order to perform the embodiments of the present disclosure, and vice versa” and further teaches in paragraphs 0053-0059 and figure 1, a “processor 110 may execute a program stored in at least one of the memory 120 and the storage device 160. The processor 110 may refer to a central processing unit (CPU), a graphics processing unit (GPU), or a dedicated processor on which methods in accordance with embodiments of the present disclosure are performed. Each of the memory 120 and the storage device 160 may be constituted by at least one of a volatile storage medium and a non-volatile storage medium. For example, the memory 120 may comprise at least one of read-only memory (ROM) and random access memory (RAM).”  Thus Choi as modified teaches steps of the method as fully explained with regard to claim 1 and teaches: a device embodiment as in claim 9 which implements the method of claim 1; and a non-transitory computer-readable medium embodiment as in claim 11 implementing the functions of claim 1.  Therefore the limitations of claims 9 and 11 correspond to the limitations of claim 1; thus they are rejected on the same grounds as claim 1.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 9 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 8 of U.S. Patent No. 11126162 in view of Shepherd.  
Note the similarities indicated in bold between the two claims in the table below.
Conflicting US Patent No. 11126162
Pending Application 17098423
Claim 1. 
A 3D printing slicing method, comprising the steps of:
(1) acquiring a 3D model and a target texture picture, the target texture picture being an outer contour texture picture of an object obtained by printing the 3D model;
(2) obtaining a first model by preprocessing the 3D model and obtaining a first picture by preprocessing the target texture picture;
(3) establishing a mapping set between the first model and the first picture, so that every coordinate point in the first model has a corresponding mapping point in the first picture;
(4) slicing a target layer of the first model by a slice plane to obtain at least one intersection point between the target layer and the slice plane;
(5) looking up at least one mapping point corresponding to the at least one intersection point in the first picture according to the mapping set, and obtaining corresponding outer contour points by revising coordinates of the at least one intersection point according to a difference between a pixel value of the at least one mapping point and a preset pixel threshold value; and
(6) obtaining an outer contour boundary line of the target layer by connecting the outer contour points successively;
wherein:









obtaining the first picture in step (2) comprises converting RGB color values of each pixel point in the target texture picture into corresponding gray values;


the target layer in step (4) is an intermediate layer of the first model; and
obtaining corresponding outer contour points in step (5) comprises:
upon determining that a gray value of the at least one mapping point is greater than the preset pixel threshold value, moving the at least one intersection point horizontally outward by a first distance, the first distance being calculated by subtracting the preset pixel threshold value from the gray value of the at least one mapping point; and
upon determining that the gray value of the at least one mapping point is smaller than the preset pixel threshold value, moving the at least one intersection point horizontally inward by a second distance, the second distance being calculated by subtracting the gray value of the mapping point from the preset pixel threshold value.

Claim 1. 
A 3D printing slicing method, comprising the steps of:
(1) acquiring a 3D model and a target texture picture, the target texture picture being an outer contour texture picture of an object obtained by printing the 3D model;
(2) obtaining a first model by preprocessing the 3D model and obtaining a first picture by preprocessing the target texture picture;
(3) establishing a mapping set between the first model and the first picture, so that every coordinate point in the first model has a corresponding mapping point in the first picture;
(4) slicing a target layer of the first model by a slice plane to obtain at least one intersection point between the target layer and the slice plane;
(5) looking up at least one mapping point corresponding to the at least one intersection point in the first picture according to the mapping set, and obtaining corresponding outer contour points by revising coordinates of the at least one intersection point according to a difference between a pixel value of the at least one mapping point and a preset pixel threshold value; and
(6) obtaining an outer contour boundary line of the target layer by connecting the outer contour points successively;
wherein:
the mapping set is established by a UV texture mapping method; and
a gap between mapping points is smoothed by an interpolation process.
Claim 5. 
The method of claim 1, wherein obtaining the first picture in step (2) comprises converting RGB color values of each pixel point in the target texture picture into corresponding gray values.
Claim 6.
The method of claim 5, wherein:
the target layer in step (4) is an intermediate layer of the first model; and
obtaining corresponding outer contour points in step (5) comprises:
upon determining that a gray value of the at least one mapping point is greater than the preset pixel threshold value, moving the at least one intersection point horizontally outward by a first distance, the first distance being calculated by subtracting the preset pixel threshold value from the gray value of the at least one mapping point; and
upon determining that the gray value of the at least one mapping point is smaller than the preset pixel threshold value, moving the at least one intersection point horizontally inward by a second distance, the second distance being calculated by subtracting the gray value of the mapping point from the preset pixel threshold value.


Thus it can be seen that claim 1 of the conflicting patent is more detailed than claim 1 of the pending application but claim 1 of the pending application also adds additional limitations to its broader recitation of the limitations of conflicting claim 1.  In the interest of brevity, the Examiner will not repeat limitations as already taught by Shepherd above to address the same limitations as it should be clear that such limitations could easily be applied as known techniques to the base device defined in the conflicting patented claims.  Thus claim 1 as modified by Shepherd (in the same manner as Shepherd modifies Choi above) renders the limitations of pending claim 1 obvious.
Note that once pending claim 1 has been modified by Shepherd to add the UV texturing and interpolation, remaining pending claims 2, 3, 4, 5 and 6 correspond to the limitations of conflicting claims 2, 3 and 4 and are thus rejected as such as obvious under these claims in view of Shepherd as explained above.  Regarding claim 7, it can be seen that the limitations of this claim correspond to the limitations of claim 8 of the conflicting patent as would be similarly modified by Shepherd as explained above.  Thus claim 7 is rejected as being obvious in view of claim 8 of the conflicting application and Shepherd as applied above.  Note that claims 9 and 11 are co-extensive with claim 1 above and are thus rejected for the same reasons.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11126162. Although the claims at issue are not identical, they are not patentably distinct from each other.  As noted above, claim 8 is broader than claim 1 and does not contain limitations related to UV texture mapping nor interpolation.  Thus claim 8 is essentially simply a genus type claim as compared to claim 1 of the instant claims.  The more specific claim 1 of the conflicting patent thus anticipates the claimed genus in the pending application as the conflicting claim performs the method of claim 1 of the pending application when running the more specific implementation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Other prior art in the same field of endeavor relating to 3D printing slicing and mapping texture has been considered as explained in the following. Shtilerman (US PGPUB NO. 20160019319) for example teaches “slicing and/or texturing for three-dimensional printing” (see TITLE and abstract) and seeks to determine a region where an outer contour “envelope” will be printed in relation to a slice of 3D object (see paragraph 0037 and 0040-0054).  Bader (US PGPUB No. 20170368755) also is in the same field of endeavor and discloses techniques for converting a 3D model into a 3D printing model including slicing a “hull” or outer contour such that an outer surface is printed as in figures 1-8 and as described therein.  Finally, Maertens (US PGPUB No. 2019/0023060) teaches in the same field of endeavor a system which allows a user to 3D print a surface covering onto a surface by specifying a texture image and mapping it to a surface to be 3D printed (see Maertens, paragraphs 0008-0034 and 0070-0072 and figures 8-9).   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E SONNERS whose telephone number is (571)270-7504. The examiner can normally be reached Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT E SONNERS/Examiner, Art Unit 2613           


/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613                                                                                                                                                                                                                                                                                                                                                                                                     


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US PGPUB No. 2018/0268616
        2 US PGPUB No. 2021/0209845